Exhibit 10.1

ASSISTANCE AGREEMENT

          THIS ASSISTANCE AGREEMENT (this “Agreement”) is made and entered into
as of the 8th day of June, 2011, by and between TransNet Corporation, a Delaware
corporation having its office at 45 Columbia Road, Somerville, New Jersey 08876
(“TransNet”), Delta Computec LLC (“DCi”) and TransTec, LLC (“TransTec”), each a
Delaware limited liability company and each having its office at 140 Littleton
Road, Parsippany, New Jersey 07054.

BACKGROUND

          WHEREAS, TransNet has agreed to assist TransTec and delegate to
TransTec, and TransTec has agreed to assume the operation and control of certain
assets which have been used and useful to TransNet, as more fully described in
Exhibit A attached hereto;

          WHEREAS, as consideration for TransNet’s assistance in transitioning
certain of its employees as listed on Exhibit A, operating equipment and assets
to TransTec, TransTec has agreed to hire such listed, former employees of the
Cisco and E-Rated business lines of TransNet associated with hardware and
related services business (“Cebu”) to operate a division of TransTec, and
TransTec shall pay to TransNet fifty percent (50%) of its net profit of the Cebu
business for a period equal to Three (3) years from the date hereof (“Assistance
Payments”) as set forth below;

          WHEREAS, after a review of the terms of this Agreement and the assets
transferred hereunder, the Board of Directors of TransNet has determined,
according to Delaware law, that the transactions referenced herein have been
duly authorized and that no shareholder approval is required;

          WHEREAS, TransNet acknowledges that as of the effective date hereof,
TransNet shall have no rights or claims to the Cebu business assigned hereunder
other than to payment by TransTec as set forth herein and that those individuals
who are to be offered employment by TransTec are free to obtain such employment
and to solicit Cebu business on behalf of TransTec; and

AGREEMENT

          NOW, THEREFORE, for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound, TransNet, TransTec and DCi hereby agree as follows:

-1-

--------------------------------------------------------------------------------



          1. Recitals Incorporated. The Background and recitals are incorporated
into this Agreement and are true and correct.

          2. Assignment of Operating Assets Other Than Leased Assets. TransNet
hereby irrevocably transfers, delivers and sets over to TransTec all of its
right, title and interest in and to any asset used or useful in the operation of
TransNet’s business operations related to the Cebu business lines which assets
have not been specifically leased to TransTec under the Lease.

          3. No Assumption of Liabilities. TransTec shall not undertake, assume
or agree to perform, pay or discharge any liabilities of TransNet and TransNet
shall not undertake, assume or agree to perform, pay or discharge any
liabilities of TransTec.

          4. Covenants of the Parties.

                    (a) Assistance Payments. TransTec shall calculate the net
profits related to the Cebu business starting from the calendar quarter
beginning July 1, 2011 and shall make its first payment to TransNet within
forty-five (45) days of the quarter ending September 30, 2011. Each calendar
quarter thereafter, TransTec shall make quarterly payments within forty-five
(45) days of the end of each quarter and thereafter.

                    (b) Mutual Cooperation. TransTec has arranged what it
considers to be the necessary financing required to operate the Cebu business in
anticipation of TransNet cooperating and assisting TransTec in the assumption of
the Cebu business. Each party covenants that it will use its best efforts, post
closing, to assist the other in the transitioning of current TransNet customers
to the respective business lines that will be operated by each party. TransNet
has agreed to use its best efforts to assist TransTec in the transfer of all
Cebu clients to TransTec and to assist TransTec in obtaining those necessary
certifications for servicing of the Cebu business opportunities.

                    (c) Noncompetition and Nonsolicitation Covenants.

 

 

 

 

(i)

TransTec shall not solicit any of TransNet’s consulting or staffing business
accounts listed on Exhibit B hereto.

 

 

 

 

(ii)

TransNet shall not engage in the sale of any computer, hardware or related
equipment and services associated with the Cebu line of business from any third
parties in the tri-state region for a period of five (5) years from the date
hereof unless such business is directed to and sold through TransTec.

          5. Further Action. TransNet and TransTec agree that they shall execute
and deliver or cause to be executed and delivered from time-to-time any
instruments, documents, agreements, and assurances and take such other action as
any other Party may reasonably require to more effectively vest in TransTec, its
successors and assigns, any right, title and interest of TransNet that TransTec
deems appropriate and necessary for TransTec to fulfill and service the Cebu
business as aforesaid. The parties further agree to use their best efforts to
direct future prospects and business opportunities to each other to the extent
compatible with each party’s retained lines of business.

--------------------------------------------------------------------------------



          6. Further Assurances. TransNet hereby appoints TransTec, and its
successors and assigns, the true and lawful attorney of TransNet, in the name of
TransTec or in the name of TransNet, but for the benefit and at the expense of
TransTec, to demand and receive any and all interests and assets hereby
assigned, to give releases and acquittances for or in respect of the same or any
part thereof, to endorse, collect and deposit any checks, drafts or other
instruments payable to TransNet which constitute accounts receivable or related
to payments for goods and/or services provided by TransTec in connection with
the Cebu business; to institute and prosecute, in the name of TransNet or
otherwise, any and all proceedings at law, in equity or otherwise, which
TransTec, or its successors and assigns, may deem necessary or advisable to
collect, assert or enforce any claim, right, title, debt or account and to
defend and compromise any and all actions, suits or proceedings in respect of
any of the interests and assets that TransTec, or its successors or assigns,
shall deem necessary or advisable. TransNet hereby declares that the foregoing
powers are coupled with an interest and shall be irrevocable. TransNet shall
upon the request of TransTec, execute, acknowledge and deliver all such further
acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances, and take all such further actions, including signing over any
checks, payments or credits erroneously delivered to TransNet for Cebu business
performed by TransTec, as shall be necessary or desirable to give effect to the
transactions hereby consummated and to collect and reduce to the possession of
TransTec any and all of the interests and assets hereby transferred to TransTec.
TransNet shall execute and deliver such other documents, certificates,
agreements and other writings, including but not limited to assignments, bills
of sale, endorsements, and other documents, and to take such other actions as
may be necessary or desirable to consummate or implement the transactions
contemplated by this Agreement; provided, however, that nothing in this Section
shall require TransNet to make any payments in order to obtain any consents,
approvals or novations necessary or desirable in connection with the
consummation of the transactions contemplated by this Agreement.

          7. [This Section Has Been Intentionally Deleted]

          8. Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective representatives,
successors and assigns.

          9. Governing Law. This Agreement and any disputes hereunder shall be
governed by and construed in accordance with the internal Laws of the State of
New Jersey without giving effect to any choice or conflict of law provision or
rule (whether of the State of New Jersey or any other jurisdiction) that would
cause the application of Laws of any jurisdiction other than those of the State
of New Jersey.

          10. Counterparts. This Agreement may be executed in two or more
counterparts and via facsimile, pdf or electronic delivery, each of which shall
be considered an original instrument, but all of which shall be considered one
and the same agreement, and shall become binding when one or more counterparts
have been signed by each of the Parties and delivered to the other Party.

          11. Indemnification. TransNet shall indemnify and hold TransTec and
DCi harmless against any costs, claims, damages or expenses (including
reasonable attorneys fees and court costs) incurred by TransTec or DCi in the
event TransNet’s representation is incorrect that no shareholder approval was
required for the transfer by TransNet to TransTec of TransNet’s assets.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Parties hereto have signed this Assistance
Agreement on the date set forth above.

 

 

 

 

TRANSNET CORPORATION

 

 

 

 

By:

/s/ Steven J. Wilk

 

 

--------------------------------------------------------------------------------

 

 

Name:  Steven J. Wilk

 

 

Title:    President and CEO

 

 

 

 

DELTA COMPUTEC LLC

 

 

 

 

By:

/s/ John Devito

 

 

--------------------------------------------------------------------------------

 

 

Name:  John Devito

 

 

Title:    President and CEO

 

 

 

 

TRANSTEC, LLC

 

 

 

 

By:

/s/ John Devito

 

 

--------------------------------------------------------------------------------

 

 

Name:  John Devito

 

 

Title:    CEO


--------------------------------------------------------------------------------



Exhibit A

1. All rights to use and operate all office equipment, desks, computers and IP
necessary for the operation of the Cebu business during the period that TransTec
occupies the premises at 45 Columbia Road.

2. Transfer of any books and records of TransNet related to the Cebu business
that TransTec may reasonably request.

3. Transfer to TransTec of any authorization to do business with the State of
New Jersey municipalities capable of being transferred, if any.

--------------------------------------------------------------------------------



Exhibit B

TransNet’s Retained Consulting and Staffing Customers

--------------------------------------------------------------------------------



[Signature page follows]

--------------------------------------------------------------------------------



TransNet Corporation Staffing Accounts – June 7, 2011

 

L’Oreal-USA

UMDNJ

ExxonMobil

Infineum

Milltstein Properties

Merck & Company

Lifecell

Aurobondo

Wynhamer

Veeco

Bed Bath Beyond

Vanguard

Amneal Pharmaceuticals

Oticon

Takara Belmont

MX Solar

Novel Labs

Gavis Pharmaceuticals

Budd Van Lines

Birdsall Engineering

Envision

Institute of Advance Studies

GFK / NOP World

InVentiv Health

NJIT (Mix)

Alfred Dunner (Mix)

Halycon

Fedcap

Saint Peters Hospital(Mix)

Eight O’Clock Coffee(Mix)

Lummus

Reval Permadur

Atlantic Coast Media Group

Medco

Catalent Pharmaceutical

Petro Solar

Princeton Regional Schools

New York Life


--------------------------------------------------------------------------------